Citation Nr: 0725738	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative arthritis of the lumbosacral spine.  

2.  Entitlement to an initial compensable rating for 
hypertension.

3.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy involving the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1979, from August 1991 to November 1991, and from February 
2003 to May 2004.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of an October 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in September 
2006.  A transcript of the hearing is associated with the 
veteran's claims folder.

The Board notes that the veteran submitted additional medical 
records after the September 2006 hearing and waived his right 
to have those records initially considered by the RO.

The issues of entitlement to higher initial ratings for 
degenerative arthritis of the lumbosacral spine and 
radiculopathy involving the right lower extremity are 
addressed in the remand that follows the order section of 
this decision.


FINDING OF FACT

The veteran's diastolic blood pressure readings have never 
been predominantly 100 or more and his systolic readings are 
not predominantly 160 or more.




CONCLUSION OF LAW

The criteria for an initial compensable rating for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7101 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, to include notice that he should submit 
any pertinent evidence in his possession, by letter mailed in 
October 2005, subsequent to the initial adjudication of the 
claim.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for a 
compensable rating for hypertension, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that a compensable rating for hypertension is not 
warranted.  Consequently, no effective date will be assigned, 
so the failure to provide notice with respect to this element 
of the claim was no more than harmless error.

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  In 
addition, the veteran was afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.

Following the receipt of all pertinent evidence, with the 
exception of the evidence for which RO consideration has been 
waived, the RO readjudicated the claim.  There is no 
indication in the record that the ultimate decision of the RO 
would have been different had adequate VCAA notice been 
provided before the initial consideration of the claim.  In 
sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non prejudicial to the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).

The Rating Schedule provides that a 10 percent evaluation is 
warranted if diastolic pressure is predominantly 100 or more, 
systolic pressure is predominantly 160 or more, or if there 
is a history of diastolic pressure predominantly 100 or more 
and continuous medication is required for control.  38 C.F.R. 
§ 4.104, Code 7101 (2006).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.




Analysis

In the present case, the evidence does not show that the 
veteran has ever had diastolic pressure of predominantly 100 
or more or systolic pressure of predominantly 160 or more.  

The report a May 2004 service examination shows blood 
pressure readings of 147/83; 156/95; and 136/80.  

During his VA examination in September 2005, the veteran's 
blood pressure readings were 170/96; 154/94; and 154/88.  The 
veteran was taking Cozar for his hypertension at that time.  

Private medical records dated from February 2003 to August 
2006 show that the veteran's diastolic pressure ranged from a 
low of 78 in February 2003 to a high of 92 in February 2005 
and August 2005.  At no time, did he have diastolic pressure 
of 100 or more.  His systolic pressure ranged from a low of 
124 in August 2006 to a high of 150 in August 2005.  At no 
time do these records show that he had systolic pressure of 
160 or more.

Since the evidence shows that the veteran has had no 
diastolic reading of 100 or more and only one blood pressure 
systolic reading of 160 or higher, a compensable rating for 
the veteran's hypertension is not warranted.


ORDER

An initial compensable rating for hypertension is denied.






REMAND

The veteran contends that the current 20 percent evaluation 
assigned for his low back disability does not accurately 
reflect the severity of his condition.  The Board is of the 
opinion that further development is required before the Board 
decides this appeal.  In this regard, the Board notes that 
the most recent VA examination in connection with the 
veteran's service-connected low back disability was conducted 
in September 2005.  The veteran has indicated that the 
symptomatology associated with his condition has increased in 
severity since that time.  Specifically, at the September 
2006 hearing, he claimed that he has extreme low back pain 
which occasionally runs down his left leg and becomes 
excruciating when doing any type of physical activities.  He 
also claimed that he is not able to consistently lift 50 
pounds even though he is required to lift 70 pounds for his 
job and that he has missed over 20 days of work due to his 
low back disability.  The veteran also claimed that his 
September 2005 VA examination was inadequate because he had 
been taking medication and was on bed rest for three or four 
days prior to the examination and therefore, his condition 
was less disabling than normal at the time of the 
examination.

In addition, the Board notes that in the October 2005 rating 
decision on appeal, the veteran was granted entitlement to 
service connection for right S1 radiculopathy.  An evaluation 
of 10 percent was assigned, effective from May 30, 2004.  The 
veteran's October 2005 notice of disagreement did not include 
the issue of the rating assigned for right radiculopathy and 
therefore, that issue was not addressed in the RO's January 
2006 Statement of the Case.  However, the Board notes that in 
September 2006, after the veteran's case was forwarded to the 
Board, the veteran submitted a notice of disagreement with 
the rating assigned for right radiculopathy in the October 
2005 rating decision.  Because the notice of disagreement 
placed the issue in appellate status, it must be remanded for 
the originating agency to issue a Statement of the Case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The Board also notes that the appellant has not been provided 
notice with respect to the effective-date element of his 
claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided a 
Statement of the Case on the issue of 
entitlement to a higher initial rating 
for radiculopathy involving the right 
lower extremity.  He should also be 
informed of the requirements to perfect 
an appeal with respect to this new issue.  
If the veteran does perfect an appeal, 
the RO or the AMC should ensure that all 
required development is completed before 
this matter is returned to the Board for 
further appellate action.

2.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice with respect to the 
effective-date element of his claim and 
notice that he should submit any 
outstanding medical records pertaining to 
treatment or evaluation of his low back 
disability during the period of this 
claim, or provide the identifying 
information and any authorization 
necessary for VA to obtain the records on 
his behalf.  

3.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unsuccessful in 
obtaining any such evidence, it should 
document the efforts to obtain the 
records, and should request the veteran 
and his representative to provide a copy 
of the outstanding evidence to the extent 
they are able to.

4.  Then, the veteran should be scheduled 
for a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
veteran's service-connected low back 
disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back 
disability, and to the extent 
possible distinguished the 
manifestations of the service-
connected disability from those of 
any other disorder present.  Any 
indicated studies, including an X-
ray study and range of motion 
testing in degrees, should be 
performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should indicate whether 
there is muscle spasm or guarding 
severe enough to result in an 
abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any functional 
impairment of the lower extremities 
due to the disc disease should be 
identified, and the examiner should 
assess the frequency and duration of 
any episodes of intervertebral disc 
syndrome, and in particular should 
assess the frequency and duration of 
any episodes of acute signs and 
symptoms of intervertebral disc 
syndrome that require bed rest 
prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions 
expressed should also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issue of entitlement to a 
higher initial rating for a low back 
disability based on a de novo review of the 
record.  In so doing, the RO or the AMC 
should consider whether a separate 
compensable rating is warranted for 
neurological impairment of the left lower 
extremity.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
provided an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
action, if otherwise in order.  All issues 
properly in appellate status should be 
returned to the Board at the same time.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


